                    Case 4:18-cv-06753-PJH Document 16
                                                    15 Filed 12/04/18 Page 1 of 1

                                                                                                                         Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     Zakinov et al                                      )   Case No: 4: 18-cv-06753-PJH
 4                                                      )
                                       Plaintiff( s),   ) APPLICATION FOR
 5                                                      ) ADMISSION OF ATTORNEY
               v.
                                                        ) PRO HAC VICE
 6   Ripple Labs, Inc. et al                            j (CIVIL LOCAL RULE 11-3)
 7                                                      )
                                       Defendant( s).
 8
          I, Lauren. McCabe                         an active member in good standing of the bar of
 9
      New York                        hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: A vner Greenwald                             in the
      above-entitled action. My local co-counsel in this case is John T. Jasnoch                         an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13
       Scott+Scott Attorneys at Law LLP                       Scott+Scott Attorneys at Law LLP
14     230 Park Avenue, 17th Floor, NY, NY 10169              600 W. Broadway, Suite 3300, San Diego, CA
       MY TELEPHONE #OF RECORD:                               LOCAL Co-COUNSEL'S TELEPHONE# OF RECORD:
15    (212) 223-6444                                         (619) 233-4565
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    ]mccabe scott-scott.com                                · · asnoch ~ scott-scott.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 4771648
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:    12/0'f/IB                                              LaurenS. McCabe
22                                                                              APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of LaurenS. McCabe                                  is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                               S DISTRICT
                                                                                             TE
27   designated in the application will constitute notice to the party.                    TA
                                                                                                          C
                                                                                                                                     O
                                                                                                 S




                                                                                                                                      U
                                                                                                ED




                                                                                                                                       RT




                                                                                                                       ED
                                                                                                                  ORDER
                                                                                            UNIT




     Dated: December 4, 2018                                                                         IT IS SO
                                                                                                                                         R NIA




28                                                                                                                                on
                                                                                                                         J. Hamilt
                                                                                            NO




                                                                                         Judge                 Phyllis
                                                                                                                                         FO




                                                              UNITED STATES DIS'IRICT /MAGISTRATE JUDGE
                                                                                             RT




                                                                                                                                      LI




                                                                                                     ER
                                                                                                H




                                                                                                                                     A




                                                                                                          N                          C
                                                                                                                            F
                                                                                                              D IS T IC T O
                                                                                                                    R
     PRO HAC VICE APPLICATION & ORDER                                                                                        October 2012
